Lummus, J.
This is an action of contract to recover the balance due upon a judgment against the defendants, who are husband and wife. The husband was defaulted. The wife defends on the ground that the plaintiff accepted a partial payment made by her “by her husband,” and the husband’s notes for the balance due upon the judgment, and not only said that he would release the wife but signed an unsealed paper reciting that in consideration of the partial payment the plaintiff agreed to accept it in full satisfaction of his judgment against her, reserving, however, the right to hold the husband upon the judgment.
The trial judge found that the plaintiff did not accept the husband’s notes in satisfaction of the wife’s obligation. See Barnett v. Rosen, 235 Mass. 244, 247. The notes not being any part of the consideration for the unsealed paper, it was invalid as an accord and satisfaction because its expressed and only consideration was the payment of part of a sum undeniably due. Barnett v. Rosen, 235 Mass. 244,248. Moss v. Goldstein, 254 Mass. 334. Bascombe v. Inferrera, 271 Mass. 296, 301, 302. Shumaker v. Lucerne-in-Maine Community Association, 275 Mass. 201, 205. Dedham Lumber Co. v. Hartung, 278 Mass. 488. Millett v. Temple, 280 Mass. 543, 550, 551. Rosenblatt v. Holstein Rubber Co. *262281 Mass. 297. Accord and satisfaction being the only defence, the right of the plaintiff to judgment against the wife is apparent, and discussion of the requested rulings is unnecessary.
Order dismissing report affirmed.